Citation Nr: 0921249	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  98-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for 
bursitis of the left knee with a history of collateral 
ligament sprain and iliotibial band syndrome, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected 
bursitis of the left knee with a history of collateral 
ligament sprain and iliotibial band syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
August 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and March 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  In its January 1998 
decision, the RO denied entitlement to a left foot disorder 
as secondary to the Veteran's service-connected left knee 
disability.  In its March 1998 decision, the RO reduced the 
rating for the Veteran's left knee disability from 10 percent 
down to 0 percent, effective June 1, 1998.

In July 1998, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.  During that 
hearing the Veteran withdrew his claim of entitlement to 
service connection for a left hip condition.  As such, this 
issue is no longer before the Board for appellate 
consideration.  38 C.F.R. § 20.204(c) (2008).

An August 1998 hearing officer decision restored the 10 
percent rating for the Veteran's left knee disability, 
effective June 1, 1998.  However, as that award did not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

In January 2000, May 2003, and November 2004, the Board 
remanded this case for further evidentiary development.  The 
case has now been returned to the Board for further appellate 
action.

For reasons explained below, the issue of entitlement to 
service connection for a left foot disorder, to include as 
secondary to service-connected bursitis of the left knee with 
a history of collateral ligament sprain and iliotibial band 
syndrome, is addressed in the REMAND portion of the decision 
below and is once again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's left knee disability is characterized by pain, 
with flexion limited to 130 degrees at worst and extension 
limited to 0 degrees at worst, with no instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bursitis of the left knee with a history of collateral 
ligament sprain and iliotibial band syndrome are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, the January 1998 and March 1998 decisions on 
appeal were issued prior to the enactment of the VCAA; thus, 
there is no error in the timing of the subsequently issued 
notices.  In May 2003 and March 2005 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The March 2005 letter advised the Veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity, and additional disablement 
caused by his disability.  In effect, this March 2005 letter 
informed the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the symptoms have on his employment and daily 
life, as it provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  An October 2006 letter notified the Veteran of 
how VA determines disability ratings and effective dates.  

The Board finds that although the rating decisions on appeal 
were issued prior to the enactment of the VCAA, the 
communications to the Veteran described above provided the 
Veteran with actual notice of the elements required by the 
VCAA, including Dingess and Vazquez, prior to the RO's most 
recent adjudication in March 2009.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his increased rating claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  The May 1998 Statement of the Case 
and the March 2001 and August 2004 Supplemental Statements of 
the Case provided relevant rating criteria for evaluating his 
left knee disability.  The Veteran was an active participant 
in the claims process by responding to notices, providing 
written argument regarding his claim, and testifying at a 
personal hearing.  In addition, he described his 
symptomatology and its impact on his functioning to the VA 
examiners.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim 
for an increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notices 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, the Board finds the Veteran has been provided 
appropriate assistance in developing his claim.  The record 
reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran; 
specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, service personnel records, VA medical records, VA 
examination reports, private treatment records, and hearing 
testimony.  The Veteran was afforded a hearing before the 
RO's Decision Review Officer; he was advised of his 
entitlement to a hearing before the Board but did not request 
such a hearing.  The Veteran was afforded a VA examination in 
February 2009; he has not asserted, and the evidence does not 
show, that the examination was inadequate or that his 
symptoms have significantly worsened since that examination.

The Board will accordingly consider the merits of the appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends he is entitled to a higher disability 
rating for bursitis of the left knee with a history of 
collateral ligament sprain and iliotibial band syndrome.  In 
a February 1994 rating decision, the RO granted service 
connection for probable chronic ligament strain with history 
of iliotibial band syndrome and bursitis of the left knee and 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019, effective August 16, 1992.  The Veteran 
filed his current increased rating claim in July 1997.  In 
its March 1998 decision, the RO reduced the rating for the 
Veteran's left knee disability to 0 percent, effective June 
1, 1998.  Thereafter, an August 1998 hearing officer decision 
rephrased the issue and restored the 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, for bursitis of the 
left knee with a history of collateral ligament sprain and 
iliotibial band syndrome, effective June 1, 1998.

Under Diagnostic Code 5010, arthritis that is due to trauma 
and substantiated by 
X-ray findings is to be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

Turning to the evidence, a November 1996 VA treatment record 
noted that the Veteran's left knee was stable and that range 
of motion was within normal limits.

The Veteran underwent a VA examination in October 1997.  On 
that occasion, it was noted that he walked without any 
difficulty.  Physical examination revealed some mild femoral 
patellar grinding in the left knee, but there were no signs 
of instability.  Range of motion of the left knee measured 
140 degrees of flexion and 0 degrees of extension.  An 
impression was rendered of early degenerative arthritis of 
the left knee.  However, accompanying X-rays of the Veteran's 
left knee in October 1997 showed no abnormalities or evidence 
of arthritic disease.

The Veteran underwent another VA examination in July 1998.  
On that occasion, he complained of left knee pain which 
increased with excessive activity, walking, and stair 
climbing.  It was noted that he took pain medication.  He 
denied episodes of excessive swelling, instability, or 
locking, and he did not wear any braces.  Physical 
examination revealed a normal gait, mild tenderness, and some 
crepitus in the left knee.  There was no varus/valgus 
instability.  Range of motion of the left knee measured 140 
degrees of flexion and 0 degrees of extension.  The Veteran 
was assessed with left knee tendonitis.

A June 1999 left knee X-ray showed no abnormalities.

The Veteran underwent another VA examination in April 2000.  
On that occasion, he reported intermittent pain and swelling 
in his left knee, intensified by prolonged standing and 
running and eased by heat and exercise.  It was noted that he 
took pain medication with some relief.  Physical examination 
revealed no swelling, fluid, heat, or erythema in the left 
knee.  There was mild tenderness in the left knee, as well as 
crepitus on extension.  There was no subluxation, 
contracture, laxity, or instability shown.  Range of motion 
of the left knee measured 130 degrees of flexion and 0 
degrees of extension.  There was no evidence of weakened 
movement, excess fatigability, or incoordination.  It was 
noted that the Veteran's current degree of left knee pain was 
moderate, and that it was unlikely that exacerbations would 
cause any additional decreased range of motion.  The Veteran 
was diagnosed with status post ligament damage in the left 
knee.  Accompanying X-rays of the Veteran's left knee in 
April 2000 showed no evidence of arthritic change or other 
significant abnormality.

A June 2000 VA treatment record noted that the Veteran's left 
knee was stable to varus/valgus testing.  Accompanying X-rays 
of his left knee in June 2000 showed no evidence of arthritic 
change or other significant abnormality.  A January 2001 VA 
treatment record assessed the Veteran with chronic left knee 
pain.  September 2001 VA X-rays of the Veteran's left knee 
showed no diagnostic bone or joint abnormalities.  In a May 
2002 private treatment record, examination of the Veteran's 
left knee revealed no significant changes.  A June 2002 
private treatment record noted that, despite chronic pain and 
chronic mild swelling, the Veteran reported no locking or 
giving way of his left knee, and his left knee was stable, 
with full range of motion and unremarkable X-ray findings.  A 
January 2003 VA MRI of the Veteran's left knee yielded 
negative results.  The results of VA X-rays and MRIs of the 
Veteran's left knee in March 2003 were noted to be within 
normal limits.  A November 2003 VA treatment record noted 
that there was no decreased range of motion for the Veteran's 
left knee, as well as no ligamentous instability.  An 
accompanying VA MRI of his left knee in November 2003 yielded 
negative results, with no evidence of arthritis, synovitis, 
or other meniscal or ligamentous injury.

The Veteran underwent another VA examination in February 
2009.  On that occasion, the Veteran reported chronic left 
knee discomfort, aggravated by prolonged standing, running, 
squatting, and kneeling.  It was noted that he had been 
treated conservatively with pain medication and physical 
therapy.  Significantly, the Veteran noted that he had not 
sought evaluation or treatment for his left knee impairment 
since 2003.  Physical examination revealed that the Veteran 
walked without any assistive devices and with a normal gait 
and posture.  There was no localized tenderness, swelling, 
deformity, or instability of the left knee.  Range of motion 
of the left knee measured 135 degrees of flexion and 0 
degrees of extension.  There was no mediolateral instability 
shown.  It was noted that he had mild crepitation on range of 
motion of the left knee, and he was diagnosed with 
chondromalacia and Baker's cyst.  Despite his limitations on 
prolonged standing, running, squatting, and kneeling due to 
discomfort in his left knee, it was noted that there was no 
evidence of additional limitation due to pain, weakness, 
fatigue, lack of endurance after repetitive motion, 
incoordination, or flare-ups.  It was noted that there was no 
evidence to show that his left knee disability had an adverse 
impact on his activities of daily living or his occupation, 
and he did not require any assistive devices.  Accompanying 
X-rays of the Veteran's left knee in February 2009 showed no 
remarkable findings and no significant degenerative change.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's bursitis of the left knee with 
a history of collateral ligament sprain and iliotibial band 
syndrome is appropriately evaluated as 10 percent disabling 
for the entire period of the current claim.  The objective 
findings of record do not reflect limitation of motion of the 
left leg to 30 degrees of flexion or 15 degrees of extension 
to warrant a rating in excess of 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2008).  In this regard, 
the Veteran's left knee flexion has been shown to be 130 
degrees at worst, and his left knee extension has been shown 
to be 0 degrees at worst.  Thus, even considering the 
Veteran's subjective complaints of pain, the medical evidence 
of record does not support any additional limitation of 
motion in response to repetitive motion that would support an 
evaluation in excess of the 10 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Moreover, as there is no objective evidence of moderate 
instability or subluxation, flexion limited to at least 45 
degrees, or extension limited to at least 10 degrees, higher 
ratings or separate ratings are not warranted under 
Diagnostic Codes 5257, 5260, or 5261.  See VAOPGCPREC 9-98 
and VAOPGCPREC 23-97 (permitting separate ratings for 
instability and arthritis); see also VAOPGCPREC 9-2004 
(permitting separate ratings for limitation of extension and 
flexion); 38 C.F.R. § 4.71a (2008).

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's left knee 
disability.  However, as this disability has not been 
manifested by ankylosis, recurrent subluxation or lateral 
instability, dislocation of semilunar cartilage, or malunion 
of tibia and fibula, Diagnostic Codes 5256, 5257, 5258, and 
5262 do not apply.  38 C.F.R. § 4.71a (2008).

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In summary, the record does not show persistent symptoms that 
more nearly approximate the criteria for an evaluation higher 
than 10 percent at any time during the period of the current 
claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bursitis of the left knee with a history of collateral 
ligament sprain and iliotibial band syndrome is denied.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for a left foot 
disorder, to include as secondary to service-connected 
bursitis of the left knee with a history of collateral 
ligament sprain and iliotibial band syndrome.

The Veteran's service treatment records include findings 
pertinent to the Veteran's left foot.  In June 1984, it was 
noted that the Veteran sustained an inversion injury to his 
left foot twice in the past month.  In September 1991, he 
received a provisional diagnosis of pes planus after 
accompanying X-rays of his bilateral feet showed flattening 
of the arches.

In its November 2004 remand, the Board instructed the RO/AMC 
to schedule the Veteran for a VA examination in order to 
ascertain the etiology of any present left foot disability.  
Specifically, the examiner was requested to render opinions 
as to whether it is at least as likely as not (50 percent 
probability or more) that: (1) any current left foot 
condition is related to the Veteran's military service or, 
(2) any current left foot disability was (a) caused by his 
service-connected left knee disability and, if not directly 
caused, (b) aggravated by the service-connected left knee 
disability.

The Veteran underwent the requested VA examination in 
February 2009.  On that occasion, the examiner diagnosed the 
Veteran's current left foot disorder as minimal degenerative 
joint disease of the left big toe metatarsophalangeal (MTP) 
joint and rendered an opinion that MTP disorder was not 
related to or caused by the left knee impairment or 
aggravated by the service-connected left knee disability.  
However, the examiner did not provide a medical rationale for 
that conclusion; a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  The examiner also did not render the requested 
opinion as to whether the left MTP disorder was as likely as 
not directly related to military service.
 
Therefore, on remand, the file should be returned to the 
February 2009 examiner, if he is still available, to obtain 
the examiner's clinical rationale for his conclusions.

As an additional matter, the Board notes that, pursuant to 
its November 2004 remand, multiple requests were sent to the 
Maryland National Guard for all records pertaining to the 
Veteran, including personnel records showing all periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) and any associated medical records.  In 
August 2007, the State of Maryland Military Department 
replied that the requested records for the Veteran did not 
exist, as they were unable to be located after thorough 
searches.  Therefore, the Board will not make an additional 
request for such records.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the 
examiner who conducted the February 2009 
VA examination, if available, to provide 
the following opinion after review of the 
claims file: whether it is at least as 
likely as not (50 percent probability or 
greater) that any current left foot 
disorder arose during service or is 
otherwise related to service, to include 
the findings documented in the Veteran's 
service treatment records.  

The examiner should also provide clinical 
rationale for the conclusion in February 
2009 that the Veteran's DJD of the left 
big toe MPT joint was not related to or 
aggravated by the service-connected left 
knee disability. 

If a current VA examination is required 
to answer the question, one should be 
scheduled.  If the previous examiner is 
no longer available, the opinion should 
be rendered by another specialist in 
orthopedics.  A rationale for all 
opinions expressed should be provided.

2.  To help avoid future remand, VA must 
ensure that all requested actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, then 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


